McCulloch, C. J., (dissenting). The evidence warranted the finding that the possession of Isaiah Jackson began permissively under his brothers, J. R. Jackson and Richard Jackson, and that the character of that possession continued until the time of the conveyance to him by J. R. Jackson. Isaiah was not in the attitude of a stranger to the original owners, J. R. and R. Jackson, for lie occupied the land -as tlie tenant by sufferance of the twx> owners, and his acceptance of the conveyance from one of them made him a tenant in common with the other. The character of the possession of appellees under the conveyance from their father, Isaiah Jackson, was not different. They resided on the place — were reared there — and there was no visible change of possession. So the possession, as shown by the evidence, was not necessarily hostile, and the issue should have been submitted to the jury. Instruction number 4 took that question away from the jury by declaring as a matter of law that the facts recited constituted adverse possession. When possession begins permissively, actual knowledge of adverse holding must be brought home to the owner, either directly or by notorious acts of unequivocal character. Singer v. Naron, 99 Ark. 446. My opinion, therefore, is that the court erred in giving the instruction referred to.